Case 8:17-cv-02178-DMG-SHK Document 35 Filed 08/19/20 Page 1 of 1 Page ID #:3677




   1
   2
                                            JS-6
   3
   4
   5
   6
   7
   8                        UNITED STATES DISTRICT COURT
   9                      CENTRAL DISTRICT OF CALIFORNIA
  10
  11
        NUZZIO BEGAREN,                          Case No. CV 17-02178 DMG (SHK)
  12
                                  Petitioner,
  13                                             JUDGMENT
                           v.
  14
        SECRETARY OF CORRECTIONS,
  15
                                  Respondent.
  16
  17
  18         Pursuant to the Order Accepting Findings and Recommendation of United
  19   States Magistrate Judge,
  20         IT IS HEREBY ADJUDGED that this action is DISMISSED with prejudice.
  21
  22   DATED: August 19, 2020
  23                                       DOLLY M. GEE
                                           United States District Judge
  24
  25
  26
  27
  28
